Jenkins, P. J.
Instructions not authorized by the pleadings or evidence, even though presenting correct principles of law, should not be given; and if by the instructions the jury might reasonably be drawn away from the true issues in dispute to the prejudice of parties, the giving in charge of such inapplicable principles would be reversible error (Long v. Gilbert, 133 Ga. 691, 69, 66 S. E. 894; Lazenby v. Citizens Bank, 20 Ga. App. 53, 59 (5), 72 S. E. 391); but where, as in this case, the irrelevant charge could not reasonably be said to have possibly prejudiced the rights, of the complaining party, and could not have misled the jury from the true issue involved, and where too the evidence demanded a finding that the property in dispute belonged to the claimant, the mere fact that the judge gave instructions as to what would be the legal effect, in case the jury should believe the property was owned by the claimant and the defendant in fi. fa. jointly and as partners, would not authorize setting aside the verdict as demanded in favor of the claimant. See cases cited in 7 Ency. Dig. Ga. Rep. 656 (c).

Judgment affirmed.


Stephens and Smith, JJ., concur.